                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


ANGELA DIXON,                                )
                      Plaintiff,             )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No. 4:20-CV-53-FL
ANDREW SAUL, Commissioner of                 )
Social Security,                             )
                 Defendant.                  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ stipulation as to payment of attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
July 8, 2021, it is ordered that defendant pay to plaintiff $8,250.00 in attorney’s fees, in full
satisfaction of any and all claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412.

This Judgment Filed and Entered on July 8, 2021, and Copies To:
George C. Piemonte (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson / Lisa M. Rayo (via CM/ECF Notice of Electronic Filing)

July 8, 2021                          PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
